The offense is unlawfully selling morphine; the punishment, a fine of $100 and confinement in jail for 365 days.
The term of court at which appellant was convicted may by law continue more than eight weeks, and did continue from the first day of September, 1930, until the first day of November, 1930, which was approximately nine weeks. The trial court entered an order granting appellant ten days in addition to the time allowed by law in which to prepare and file his bills of exception and statement of facts. This being a misdemeanor case and the term of court having continued more than eight weeks, appellant was entitled under the law to thirty days after final judgment in which to file his statement of facts and bills of exception. Subdivision 5 of article 760, C. C. P. Including the ten days additional time allowed by the court, appellant had forty days after final judgment in which to file the bills of exception and statement of facts. The record discloses that said instruments were filed more than forty days after final judgment. This was too late. See Stewart v. State,108 Tex. Crim. 661, 2 S.W.2d 440; Elbury v. State,114 Tex. Crim. 269, 25 S.W.2d 846.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.